Title: To Thomas Jefferson from the South Carolina Delegates in Congress, 30 January 1781
From: South Carolina Delegates
To: Jefferson, Thomas


Philadelphia, 30 Jan. 1781. “Tho: Bee, Isaac Hobbe and Jno Mathews, Delegates from So Carolina, to Gov: Jefferson of Va. introducing William Parker, Esqr., one of the Treasurers of South Carolina, who goes to Virginia for the purpose of removing the Public Papers under his charge to some place of Safety, and requesting such aid be given him, as the circumstances may require.”
